Citation Nr: 1300135	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  09-29 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for headaches, including as secondary to a service-connected spine disorder.

2.  Entitlement to service connection for headaches, including as secondary to a service-connected spine disorder.

3.  Entitlement to an increased rating in excess of 20 percent for dextroscoliosis of the thoracic spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to February 1998.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for headaches, to include as secondary to a service-connected disorder, and entitlement to an increased rating for dextroscoliosis, thoracic spine, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for headaches was denied by an unappealed rating decision in November 2005.  

2.  The evidence received since the November 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for headaches and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The November 2005 rating decision which denied entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the final November 2005 determination denying the Veteran's claim of entitlement to service connection for headaches is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

New and Material Evidence

A November 2005 rating decision denied the Veteran's claim of entitlement to service connection headaches.  The RO sent notice of the decision to the Veteran at her last address of record.  The Veteran did not appeal that decision.  Therefore, the November 2005 rating decision became final.  38 U.S.C.A. § 7105(c).  

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Evidence is "new" if it was not previously submitted to agency decision makers.  Evidence is "material" if, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the November 2005 rating decision consisted of service treatment records, post-service treatment records, and the Veteran's statements.  The RO denied the claim finding that there was no evidence of a nexus between the Veteran's headaches and any incident of her military service.  The evidence submitted in support of reopening the claims includes more recent medical records from 2007 which suggest that the Veteran's headaches increased as a result of her neck pain, a June 2008 VA examination showing that the Veteran reported pain from her posterior cervical area to her head and severe headaches, and a December 2008 rating decision granting the Veteran's claim of service connection for a neck disorder.  

The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim.  As such, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  


ORDER

As new and material evidence has been submitted sufficient to reopen a claim of service connection for headaches, the Veteran's petition to reopen a claim of service connection for headaches is granted.  


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain an examination and medical opinions.  

Regarding the service connection claim, an examination and opinion is required.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, medical records indicate diagnoses of headaches, to include migraine headaches.  Some medical records suggest the headaches are related to the Veteran's service-connected spinal disorder, and some records suggest they are migraine headaches which may be unrelated to the spinal disorder.  For example, a December 2006 treatment record notes that the Veteran's headache pain began in the back of her neck and traveled into the back of her head.  In an April 2007 submission, the Veteran stated that she was having headaches due to her back pain and neck pain.  In a May 2007 record, the Veteran complained of neck pain associated with weekly migraine headaches.  In a May 2007 record, the Veteran reported a history of headaches since age seven, with pain starting at the neck and spreading to the eyes.  An October 2007 treatment record shows the Veteran's headaches worsened over the past few months as her neck pain increased.  At a June 2008 VA peripheral nerves examination, the examiner noted that evidence in the claims file indicated cervical pain extending to the head resulting in severe headaches.  At the examination, however, the Veteran was only experiencing pain and discomfort in the cervical and lumbosacral areas.  Because there is evidence of currently diagnosed disability and indication that the current disability may be associated with a service-connected cervical spine disorder, remand for a VA examination is required.  

Regarding the increased evaluation claim, remand is required for a new examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old or does not provide the appropriate information for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2012).  The most recent examination was in November 2008.  As this examination is now over four years old, the Board does not have adequate information to evaluate the current severity of the service-connected disability.  Accordingly, the RO must provide the Veteran with an appropriate examination. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a back disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected thoracic spine disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's thoracic spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected thoracic spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the thoracic spine could significantly limit functional ability during flareups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected thoracic spine disability, including any noted during nerve conduction and/or electromyography studies.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of her headaches.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's headaches are at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected cervical spine disorder caused or aggravated the headaches.  

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


